Citation Nr: 0504155	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas in which the veteran's claim for an increased 
rating for post traumatic stress disorder (PTSD) was denied.  


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating For PTSD 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Since the issue in this case is entitlement to 
an increased rating, the present level of the disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory  (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships calls for a 50 percent evaluation.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The medical records show Global Assessment of Functioning 
(GAF) scores ranging from 43 to 54.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  See DSM-IV at 44-47.  

At a June 2001 VA examination, the veteran was described as 
cooperative, yet anxious, and he made little eye contact.  
His speech, however, was within normal limits and his thought 
processes were logical.  There was no memory impairment 
noted, he was oriented, and there were no delusions or 
hallucinations.  Likewise, there was no suicidal or homicidal 
intent, although there was suicidal ideation.  The diagnosis 
was PTSD, and a GAF score of 43 was assigned.  

At a July 2002 examination, the veteran complained of 
intrusive thoughts about the war, and that he was 
uncomfortable in crowds.  At the same time, however, it was 
noted that he would go into large stores.  He was quite 
dysphoric, and eye contact was limited, but his speech was 
normal.  His mood was depressed and his affect was 
constricted, but his thought processes were logical and 
tight.  There was no memory impairment, and while the 
veteran's insight was limited, he was oriented.  There was 
homicidal and suicidal ideation, but no intent, and the 
veteran's GAF score was 45.  

The veteran was examined a third time for VA purposes in 
November 2003.  At this time, the veteran complained of 
nightmares, that he was easily startled, and avoided large 
crowds.  At the same time, it was noted the veteran did 
report that he went into large stores, and he was described 
in the examination as cooperative, carefully groomed, and 
with no significant anxiety.  His speech was also normal, his 
thought processes logical and he was oriented.  Although the 
veteran's mood was described as anxious, there was no memory 
impairment, no hallucinations or delusions, and no suicidal 
or homicidal intent.  The veteran's insight was described as 
anxious, but the examiner opined there was no evidence to 
suggest the veteran was unemployable.  The diagnosis was 
PTSD, and the GAF score was 54.  

On this record, it does not appear the veteran's daily 
activities are affected by such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  

The veteran's thought processes and associations are logical.  
No loosening of associations is noted and no gross impairment 
in memory was observed.  Hallucinations were not complained 
of and no delusional material was noted during examination.  
The veteran's speech is within normal limits and there is no 
evidence showing neglect of personal appearance and hygiene 
or disorientation.  Likewise, the examiner recently found no 
evidence the veteran was unemployable.  

Under these circumstances, a basis upon which to assign an 
increased evaluation for the veteran's PTSD has not been 
presented and the appeal is denied.  

In reaching this conclusion, the Board also has considered 
whether an extra-schedular evaluation is warranted as 
permitted by 38 C.F.R. § 3.321, with the presence of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  The rating currently in effect 
contemplates interference with employment and frequent 
hospitalizations are not shown.  Accordingly, an extra-
schedular evaluation is not warranted.  

II.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159(b) and (c) (2003).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via an April 2002 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The April 2002 letter and the January 2003 Statement of the 
Case, in their totality, advised the veteran what information 
and evidence was needed to substantiate the claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was also specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claim, and it may be concluded he was 
advised to submit any pertinent evidence in his possession.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  This 
was accomplished here.  

After reviewing the record, the Board is satisfied that the 
notice and duty to assist requirements have been met in this 
case.  


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


